June 30, 2011 VIA EDGAR Mr. James E. O'Connor, Esq. Ms. Christina DiAngelo Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C.20549 Re: Pre-Effective Amendment No. 2 to the Registration Statement of Robeco-Sage Multi-Strategy Fund, L.L.C. (the "Fund") on Form N-14 8C (File Nos. 811-21778 and 333-174009) Dear Mr. O'Connor and Ms. DiAngelo: On behalf of the Fund, transmitted for filing with the Securities and Exchange Commission, pursuant to the Securities Act of 1933, as amended, is Pre-Effective Amendment No. 2 to the Fund's registration statement on Form N-14 8C relating to the acquisition by the Fund of the assets and stated liabilities of Robeco-Sage Multi-Strategy TEI Fund, L.L.C.Pre-Effective Amendment No. 2 is being filed solely for the purpose of updating the consent of the independent registered public accounting firm of the Fund contained in Exhibit 14 of Pre-Effective Amendment No. 1, and accordingly, Parts A and B of Pre-Effective Amendment No. 1 are incorporated in their entirety by reference into Pre-Effective Amendment No. 2. Please call me at (212) 756-2131 with any comments on the Registration Statement or if you have any questions regarding this filing. Thank you for your assistance regarding this matter. Sincerely yours, /s/ George M. Silfen George M. Silfen
